

113 S1841 IS: To mitigate the reduction in the readiness of our Armed Forces by reducing the defense sequestration cuts for fiscal years 2014 and 2015 but implementing the cuts, in their entirety, over the duration of sequestration.
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1841IN THE SENATE OF THE UNITED STATESDecember 17, 2013Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo mitigate the reduction in the readiness of our Armed Forces by reducing the defense sequestration cuts for fiscal years 2014 and 2015 but implementing the cuts, in their entirety, over the duration of sequestration.1.Exemption from
		sequestration for fiscal year 2014(a)In generalSection 251A(5) of the Balanced Budget and
		Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(5)) is amended—(1)by
		redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C),
		respectively;(2)by
		inserting before subparagraph (B), as redesignated, the following:(A)Modification of
		  defense function reductionsNotwithstanding any other provision
		  of this Act, for discretionary appropriations and direct spending accounts
		  within function 050 (defense function)—(i)for
		  fiscal year 2014, OMB—(I)shall not
		  implement a reduction to such discretionary appropriations and direct spending
		  accounts in the amount allocated under paragraph (4); and(II)shall reduce
		  such discretionary appropriations and direct spending by a total amount of
		  $15,000,000,000;(ii)for
		  fiscal year 2015, OMB—(I)shall not
		  implement a reduction to such discretionary appropriations and direct spending
		  accounts in the amount allocated under paragraph (4); and(II)shall reduce
		  such discretionary appropriations and direct spending by a total amount of
		  $30,000,000,000;(iii)for
		  fiscal year 2016, OMB shall increase the otherwise applicable amount of the
		  reduction to such discretionary appropriations and direct spending accounts by
		  $2,000,000,000;(iv)for
		  fiscal year 2017, OMB shall increase the otherwise applicable amount of the
		  reduction to such discretionary appropriations and direct spending accounts by
		  $9,000,000,000;(v)for
		  fiscal year 2018, OMB shall increase the otherwise applicable amount of the
		  reduction to such discretionary appropriations and direct spending accounts by
		  $9,000,000,000;(vi)for
		  fiscal year 2019, OMB shall increase the otherwise applicable amount of the
		  reduction to such discretionary appropriations and direct spending accounts by
		  $12,000,000,000;(vii)for
		  fiscal year 2020, OMB shall increase the otherwise applicable amount of the
		  reduction to such discretionary appropriations and direct spending accounts by
		  $15,000,000,000;(viii)for fiscal
		  year 2021, OMB shall increase the otherwise applicable amount of the reduction
		  to such discretionary appropriations and direct spending accounts by
		  $17,400,000,000; and(ix)for
		  each of fiscal years 2014 through 2021, OMB shall calculate the amount of the
		  respective reductions to discretionary appropriations and direct spending (as
		  adjusted under this subparagraph) in accordance with subparagraphs (B) and
		  (C).; (3)in
		subparagraph (B)(i), as redesignated, by inserting as adjusted, if
		adjusted, in accordance with subparagraph (A) after paragraph
		(4); and(4)in
		subparagraph (C), as redesignated—(A)by inserting
		as adjusted, if adjusted, in accordance with subparagraph (A)
		after paragraph (4); and(B)by striking
		subparagraph (A) and inserting subparagraph
		(B).(b)Revised sequestration preview reportNot later than 10 days after the date of enactment of this Act—(1)the Office of Management and Budget shall issue a revised sequestration preview report for fiscal year 2014, pursuant to section 254(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 904(c)), and a revised report on the Joint Committee reductions for fiscal year 2014, pursuant to section 251A(11) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(11)), to reflect the amendments made by subsection (a); and(2)the President shall issue a revised sequestration order of direct spending budgetary reductions for fiscal year 2014 pursuant to section 251A(8) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(8)).